Exhibit PRESS RELEASE IDT Reports Results for First Quarter Fiscal NEWARK, NJ — December 10, 2009:IDT Corporation (NYSE: IDT; IDT.C) released today financial results for its first quarter of fiscal 2010 ended October 31, 2009.The Company has scheduled a webcast for 5:30 PM Eastern today to discuss its financial and operational results. FIRST QUARTER HIGHLIGHTS* § Revenues of $327.3 million - down 18.9%. § Gross profit of $69.2 million - down 23.9%. § Gross margin percentage of 21.1% - down 140 basis points. § Selling, general and administrative (SG&A) expense of $57.1 million - down 33.3%. § Adjusted EBITDA of $9.5 million - increased from $2.0 million. § Income from operations of $0.2 million - compared to a loss from operations of $12.1million § Net loss attributable to IDT of $3.5 million - down from a loss of $37.3million. § Net loss attributable to IDT per share of $0.17 - down from a loss per share of $1.53. § Cash, cash equivalents and marketable securities were $187.0 million at October 31, 2009, including $20.3 million in restricted cash, cash equivalents and marketable securities. § Net cash provided by operating activities of $2.2 million. *Unless otherwise indicated, all operational results in this release refer to the first quarter of IDT’s 2010 fiscal year – the quarter ended October 31, 2009, and all comparisons are for the first quarter of fiscal 2010 compared to the first quarter of fiscal 2009. NOTE: Adjusted EBITDA for all periods presented is a non-GAAP measure representing income (loss) from operations exclusive of depreciation and amortization, restructuring charges,and impairments. It is one of several key metrics used by management to evaluate the operating performance of the Company and its individual business units. MANAGEMENT COMMENTS IDT’s Chairman and CEO, Howard Jonas, said, “Our restructuring program is substantially complete and we are benefitting from a significantly improved cost structure – particularly reduced SG&A at the corporate and operating division levels – as a result.In fiscal 2010, we will aggressively pursue strategies to grow revenues in both our core IDT Telecom and Genie Energy subsidiaries while continuing to invest modestly in several promising initiatives.” OVERALL OPERATIONAL RESULTS IDT revenues for the first quarter of fiscal 2010 were $327.3 million, a decline of 18.9% compared to Q1 2009, and a decline of 4.6% sequentially.Revenue declined 14.9% and 40.0% at IDT Telecom and IDT Energy, respectively, compared to the prior year.Sequentially, IDT Telecom revenue declined 6.3%, while IDT Energy revenue rose 9.0%. IDT generated $69.2 million in gross profit compared to $90.9 million in the year ago quarter, a 23.9% decline year over year. The gross margin percentage decreased 140 basis points year over year and decreased 170 basis points sequentially to 21.1%. 1 SG&A expense totaled $57.1 million, a 33.3% reduction compared to the year ago quarter.Corporate SG&A of $5.5 million was 49.8% below the year ago period. The reduction was primarily attributable to decreases in personnel expenses, legal fees, consulting fees and other professional fees, partially offset by an increase in stock-based compensation expense. Adjusted EBITDA totaled $9.5 million, an increase compared to Q1 2009 when the Company generated $2.0 million in Adjusted EBITDA.Adjusted EBITDA declined 28.9% sequentially. Income from operations was $0.2 million, including the impact of $9.4 million in depreciation and amortization costs.Depreciation and amortization costs have declined in recent quarters primarily due to property, plant and equipment becoming fully depreciated and reflecting the lower capital expenditures required as a result of IDT Telecom’s migration of its global network from dedicated capacity TDM circuits to burstable Internet protocol circuits.In the year ago quarter, the loss from operations was $12.1 million, including the impact of $12.9 million in depreciation and amortization costs.The loss from operations in Q4 2009 was $0.2 million (after reclassification of certain businesses between continuing and discontinued operations). The loss from continuing operations was $3.5 million during Q1 2010 compared to $35.5 million in Q1 2009.(For the first quarter of fiscal 2010, our discontinued operations include CTM Media Holdings, Inc., and in all other periods presented, our discontinued operations include (1) CTM Media Holdings, Inc. (2) IDT Carmel, (3) UTA’s calling card distribution business in the Dominican Republic, (4) our ethnic grocery brand food distribution business, and (5) our interest in certain real estate in Palo Alto, CA real estate.Please see the “Other Recent Developments” section below for a discussion of the spin-off of CTM Media Holdings and IDT Telecom’s European prepaid financial services business.) Net loss attributable to IDT (formerly referred to as net loss before minority interest) was $3.5 million, or $0.17 per share, compared to net loss attributable to IDT of $37.3 million, or $1.53 per share, in the year ago quarter, and net income attributable to IDT of $7.2 million, or $0.35 per share, in the prior quarter. The weighted-average number of shares outstanding used to calculate earnings per share was 20.2 million, 24.3 million and 20.9 million for Q1 2010, Q1 2009 and Q4 2009, respectively. OPERATING RESULTS BY SEGMENT IDT TELECOM Revenues at IDT Telecom declined to $285.6 million in Q1 2010, down 14.9% from the year ago quarter, and down 6.3% sequentially. Gross margin percentage was 18.7%, down 220 basis points from the year ago quarter and down 320 basis points sequentially, on gross profit of $53.3 million. SG&A expense declined to $44.5 million, a 27.1% reduction year over year, and a 12.5% decline sequentially. Adjusted EBITDA was $7.5 million, an 8.0% increase year over year, and a 48.7% decline sequentially. Depreciation and amortization expense declined to $8.4 million compared to $11.4 million in Q1 2009. Loss from operations was $0.9 million, compared to a loss of $3.7 million for the same period a year ago and income from operations of $3.3 million in the previous quarter. 2 Telecom Platform Services - TPS (Wholesale Carrier and Retail Communications Services) Telecom
